United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Elkins Park, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-15
Issued: May 22, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 4, 2006 appellant, through her attorney, filed a timely appeal from a
September 28, 2006 decision of the Office of Workers’ Compensation Programs denying a
schedule award, and decisions dated March 1, April 6, July 10 and August 7, 2006 denying
compensation for intermittent periods of disability. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3(d)(2), the Board has jurisdiction over the merits of this claim.
ISSUES
The issues are: (1) whether appellant has established entitlement to a schedule award;
and (2) whether she established her claim for intermittent periods of disability.
FACTUAL HISTORY
This case has previously been before the Board. By decision dated November 13, 2006,
the Board affirmed Office decisions dated September 29, 2005 and January 20, 2006, finding
that appellant failed to establish a recurrence of disability on or about July 1, 2005 causally
related to an August 25, 2004 employment injury. The facts and the circumstances of this case

are set forth in the prior decision and are hereby incorporated by reference.1 The facts relevant to
this appeal are set forth.
On August 25, 2004 appellant sustained injury to her right knee, right temple and left
wrist and hand. On October 27, 2004 the Office accepted appellant’s claim for strain left wrist,
lumbar strain/sprain and right knee contusion. Appellant returned to work limited duty, but had
several periods of intermittent disability.
On September 15, 2005 appellant filed a claim for a schedule award.
On September 28, 2005 appellant filed a claim for compensation for disability for
intermittent periods between September 11 and 30, 2005, including a claim for 4½ hours on
September 27, 2005. On October 28, 2005 she submitted a claim for compensation for
October 24 and 25, 2005 for eight hours each.
Dr. John Angeloni, appellant’s osteopath, indicated that appellant could return to work on
September 12, 2005. In an attending physician’s report dated September 23, 2005, Dr. Angeloni
indicated that appellant was totally disabled through September 11, 2005 but that he informed
her that she could return to work in permanent sedentary duties on September 12, 2005. On
September 12, 2005 the employing establishment made an offer of modified assignment (limited
duty). On the same date, appellant accepted the offer.
In a note dated November 2, 2005, Dr. Angeloni indicated that he recommended that
appellant remain on permanent modified restrictions because of injuries sustained on
August 25, 2004. In a report dated November 4, 2005, Dr. Roy T. Lefkoe, a Board-certified
orthopedic surgeon, indicated that appellant could continue in her permanent modified-duty
position.
In a report dated December 7, 2005, Dr. George Rodriguez, a Board-certified physiatrist,
noted that appellant is suffering significantly from bilateral wrist, right knees, lower back, right
lower extremity, neck and head pain. He opined that appellant reached maximum medical
improvement on November 8, 2004. Dr. Rodriguez found that appellant had a 30 percent
impairment of her right upper extremity and a 20 percent impairment to her left upper extremity
due to grip strength loss impairment pursuant to the American Medical Association, Guides to
the Evaluation of Permanent Impairment (fifth edition 2001).2 He found that appellant had a six
percent impairment to her right lower extremity, based on a sensory nerve root impairment of
one percent3 and a contusion with chondromalacia (pain and crepitus).4 Dr. Rodriguez also
found that appellant had ratable pain from traumatically exacerbated headaches of 3 percent for a
total combined impairment of 52 percent.

1

W.W., Docket No. 06-754 (issued November 13, 2006).

2

A.M.A., Guides 509, Table 16-34.

3

Id. at 424, Tables 15-15 and 15-18.

4

Id. at 544, Table 17-31.

2

In a progress note dated January 9, 2006, Dr. Lefkoe noted that he reviewed the
impairment rating evaluation by Dr. Rodriguez and that he calculated that appellant had a 52
percent impairment of the whole person as a result of the August 25, 2004 injury.
On February 12, 2006 appellant filed a claim for wage-loss compensation for eight hours
each on February 3 and 4, 2006. In support thereof, appellant submitted a note from
Dr. Angeloni indicating that appellant had been under his care from February 2 through 5, 2006
and was able to return to work on February 7, 2006.
By decision dated March 1, 2006, the Office denied appellant’s claim for wage-loss
compensation on September 27 and October 24 and 25, 2005.
On March 7, 2006 the Office referred appellant to Dr. Kevin F. Hanley, a Board-certified
orthopedic surgeon, for a second opinion. In a report dated March 27, 2006, Dr. Hanley
diagnosed appellant with sprain/strain of the left wrist and contusion of the right knee. He noted
that appellant had a two percent impairment of the left wrist from loss of flexion and a two
percent impairment for loss of extension.5 Dr. Hanley found that appellant had a full range of
motion in her knee and has not had surgery and therefore had zero percent impairment or
disability according to the A.M.A., Guides. He concluded that a reasonable date of medical
improvement would be February 25, 2005. Dr. Hanley concluded that there was no indication
for any additional treatment for appellant’s accepted conditions.
In a note dated April 5, 2006, Dr. Angeloni indicated that appellant was unable to work
on September 25, October 24 and 25, 2005 due to lumbar back pain and swelling in her right
knee.
By decision dated April 6, 2006, the Office denied appellant’s claim for compensation
from February 3 to 4, 2006.
On June 8, 2006 the Office referred appellant for an impartial medical examination. The
Office noted that a conflict existed as Dr. Hanley, the second opinion physician, stated that there
was no evidence of a causally related right wrist condition or causally related right upper
extremity condition and that appellant had a zero percent impairment of the right lower extremity
and a four percent impairment of the left upper extremity. However, appellant’s medical
provider Dr. Rodriguez stated that there was a causally related right wrist condition with 30
percent right upper extremity impairment and that the impairment of the right lower extremity
was 6 percent and the left upper extremity is 20 percent.
In a decision dated July 10, 2006, following a review of the written record, the Office
hearing representative affirmed the March 1, 2006 denial of appellant’s claim for compensation
for September 27, October 24 and 25, 2005.
By decision dated August 7, 2006, another Office hearing representative affirmed the
April 6, 2006 decision denying compensation for February 3 and 4, 2006.

5

Id. at 467, Table 15-16.

3

In a medical report dated August 15, 2006, Dr. David R. Steinberg, a Board-certified
orthopedic surgeon, found that appellant sustained a left wrist sprain, right knee contusion,
lumbosacral sprain and traumatic right de Quervain’s tendinitis as a result of her work injury.
He opined that appellant’s injury-related factors of disability appeared out of proportion to her
objective findings. Dr. Steinberg noted that appellant’s grip testing was inconsistent, indicating a
suboptimal effort and therefore could not be relied upon. He calculated appellant’s impairment
pursuant to the A.M.A., Guides. Dr. Steinberg noted that appellant’s left wrist had four percent
decreased flexion and one percent decreased radial deviation for left upper extremity impairment
of five percent.6 He noted that appellant’s right wrist extension was limited by three percent,
flexion by two percent, radial deviation by one percent for an upper extremity impairment of six
percent.7 Dr. Steinberg noted zero percent impairment in appellant’s right knee and zero percent
impairment in appellant’s lumbosacral spine.8
On September 20, 2006 the Office accepted appellant’s claim for right de Quervain’s
tendinitis.
On September 20, 2006 the Office referred appellant’s case with regard to the schedule
award to the Office medical adviser. In a report of the same date, the Office medical adviser
opined that appellant had no ratable impairment. In evaluating appellant’s impairment with
regard to grip strength deficits, he indicated that Dr. Rodriguez should have calculated
appellant’s loss using kilograms, as outlined in the A.M.A., Guides, not pounds. The Office
medical adviser also noted that Dr. Rodriguez did not explain the process for finding
measurements with the Jamar dynamometer. He noted that Dr. Hanley did not document
measuring grip strength loss with a Jamar dynamometer and noted that the grip strength was
mildly diminished; accordingly, the Office medical adviser concluded that he could not use this
report for determining grip strength impairment. The Office medical adviser noted that
Dr. Stanley determined that grip strength was inconsistent and could not be relied upon. He
found that, based upon the three physicians evaluations, there was no valid ratable impairment
for loss of grip strength for appellant. With regard to wrist range of motion, the Office medical
adviser noted that both Dr. Hanley and Dr. Rodriguez found full range of motion in both of
appellant’s wrists. He noted that Dr. Stanley found wrist motion on the right in 45 degrees
extension and flexion compared to 70 and 35 on the left, appellant is symmetric at 10 degrees of
radial deviation and has 30 degrees of ulnar deviation on the right compared to 45 on the left.
After evaluating the three reports, the Office medical adviser indicated that he would use the best
measured wrist range of motion as a basis for any impairment, and that accordingly, appellant
had no range of motion impairments in the wrists. In terms of lumbar spinal nerve impairments,
he noted that neither Dr. Hanley nor Dr. Stanley found a S1 sensory nerve deficit, so there was
no ratable impairment for this condition. In terms of right knee impairment, Drs. Stanley and
Hanley documented normal right knee examination, and that accordingly, there was no right
knee impairment assigned based upon the consistent result of a normal right knee examination.
He also found that, although Dr. Rodriguez rated pain for traumatically exacerbated headaches,
6

Id. at 467, Figure 16-28; Id. at 469, Figure 16-31.

7

Id.

8

Id. at 384, Table-15-3 (DRE category 1).

4

as the Office has not accepted this condition, it was not included in appellant’s impairment
evaluation.
By decision dated September 28, 2006, the Office denied appellant’s claim for a schedule
award, finding that she did not establish any permanent impairment.
LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of the Federal Employees’ Compensation Act9 provides
for compensation to employees sustaining permanent loss, or loss of use, of specified members
of the body. The Act, however, does not specify the manner in which the percentage loss of a
member shall be determined. The method used in making such determination is a matter which
rests in the sound discretion of the Office. For consistent results and to ensure equal justice, the
Board has authorized the use of a single set of tables so that there may be uniform standards
applicable to all claimants. The A.M.A., Guides (5th ed. 2001) has been adopted by the Office
for evaluating schedule losses and the Board has concurred in such adoption.10
ANALYSIS -- ISSUE 1
The Office accepted appellant’s claim for strain left wrist, lumbar strain/sprain and right
knee contusion. Appellant’s claim was later accepted for right de Quervain’s tendinitis.
Dr. Rodriguez found that appellant had a 30 percent impairment of her right upper extremity, a
20 percent impairment to her left upper extremity and a 6 percent impairment to her right lower
extremity.11 Dr. Hanley, a second opinion physician, found that appellant had a four percent
impairment of her left wrist. However, he found no impairment of her right knee. Due to the
conflict with regard to appellant’s impairment, the Office referred appellant to Dr. Steinberg for
an impartial medical evaluation. Dr. Steinberg found that appellant had a five percent
impairment of her left upper extremity and a six percent impairment of her right upper extremity
and no impairment of her right knee. The Office referred appellant’s case to the Office medical
adviser who opined that appellant had no ratable impairment. The Office relied upon the opinion
of the Office medical adviser in determining that appellant had no impairment.
With regard to appellant’s right upper extremity, Dr. Rodriguez found that appellant had
a 30 percent impairment based on grip strength loss impairment. He noted that appellant had full
range of motion of the wrist and fingers. Dr. Hanley found no evidence of a causally related
right upper extremity condition caused by the work-related fall of August 25, 2004.
Dr. Steinberg, the impartial medical examiner, found that appellant sustained right de Quervain’s
tendinitis as a result of the work injury and that appellant had an impairment of her right upper
extremity of six percent. Dr. Hanley found no evidence of a causally related right upper
extremity condition but on September 20, 2006 the Office accepted appellant’s claim for right
9

5 U.S.C. §§ 8101-8193.

10

See 20 C.F.R. § 10.404; Bernard A. Babcock, Jr., 52 ECAB 143 (2000).

11

Dr. Rodriguez also found that appellant had a disability of three percent for traumatically exacerbated
headaches. However, as the Office did not accept that appellant’s headaches were causally related to her
employment injury, this condition is not considered in determining a schedule award.

5

de Quervain’s tendinitis. The Office medical adviser neglected to mention Dr. Steinberg’s
conclusion that appellant had a six percent impairment to her right upper extremity. The opinion
of the impartial medical examiner, if sufficiently well rationalized and based upon a proper
factual background, must be given special weight.12 Dr. Steinberg noted on physical
examination of appellant that she had 45 degrees extension in her right wrist which would equal
a 3 percent impairment pursuant to the A.M.A., Guides.13 He further noted that appellant had 45
degrees flexion which he calculated as an impairment of 2 percent for limited flexion pursuant to
the A.M.A., Guides.14 Finally, Dr. Steinberg noted that appellant and 1 percent for radial
deviation.15 Dr. Steinberg’s conclusions are supported by the A.M.A., Guides, and accordingly,
appellant sustained a six percent impairment to her right upper extremity. Therefore, the Office
erred in finding no ratable impairment.
With regard to appellant’s left upper extremity, Dr. Rodriguez found that appellant had a
20 percent impairment to her left upper extremity due to grip strength and loss impairment.
Dr. Hanley found that appellant had a 4 percent impairment. Dr. Steinberg, the impartial
medical examiner, found that appellant had 35 degrees of flexion which equaled a 4 percent
impairment16 and 1 percent decreased radial deviation.17 Once again, the Office failed to discuss
Dr. Steinberg’s report. As Dr. Steinberg’s report is entitled to the special weight of that afforded
an impartial medical examiner, the Board finds that the Office erred in finding no ratable
impairment to the left upper extremity. Appellant sustained a five percent impairment to the left
upper extremity based on Dr. Steinberg’s report.
With regard to the right knee, Dr. Rodriguez found a six percent impairment to
appellant’s right lower extremity; Dr. Hanley found a 0 percent impairment. Dr. Steinberg found
zero percent impairment based on no patellofemoral laxity or crepitus, effusion or joint
tenderness. He found based testing to varus and valgus and anterior drawer were all negative.
The Office erred in relying upon the report of the Office medical adviser in denying
appellant’s claim for a schedule award. The Office medical adviser referred to Dr. Steinberg’s
report but also to a report of a Dr. Stanley, whose report is not in the record. In a situation where
the Office secures a report from an impartial medical specialist for the purpose of resolving a
conflict in the medical evidence and the opinion from such specialist requires clarification or
elaboration, the Office has the responsibility to secure a supplemental report from the specialist
for the purpose of correcting the defect in the original opinion.18 The Board finds that

12

Jaja K. Asaramo, 55 ECAB 200, 203 (2004).

13

A.M.A., Guides 467, Figure 16-28.

14

Id.

15

Id. at 469, Figure 16-31.

16

Id. at 467, Figure 16-28.

17

Id. at 469, Figure 16-31.

18

Guiseppe Aversa, 55 ECAB 164, 168 (2003).

6

Dr. Steinberg’s opinion is sufficiently well rationalized and based upon a factual background and
accordingly, must be given special weight.19
The Board finds that the Office erred in denying appellant a schedule award. On remand,
the Office should issue a schedule award based on a six percent impairment to her right upper
extremity and a five percent impairment to her left upper extremity.
LEGAL PRECEDENT -- ISSUE 2
An employee seeking benefits under the Act20 has the burden of proving by the
preponderance of reliable, probative and substantial evidence that he was disabled for work as a
result of an employment injury.21 Monetary compensation benefits are payable to an employee
who has sustained wage loss due to disability for employment resulting from the employment
injury.22 Whether a particular employment injury causes disability for employment and the
duration of that disability are medical issues which must be proved by a preponderance of
reliable, probative and substantial medical evidence.23
The Board has held that the mere belief that a condition was caused or aggravated by
employment factors or incidents is insufficient to establish a causal relationship between the
two.24 The Board will not require the Office to pay compensation for disability in the absence of
medical evidence directly addressing the particular period of disability for which compensation
is claimed. To do so would essentially allow employees to self-certify their disability and
entitlement to compensation.25
ANALYSIS -- ISSUE 2
The Office accepted appellant’s claim for strain left wrist, lumbar strain/sprain, right knee
contusion and right de Quervain’s tendinitis. Accordingly, appellant has the burden of
establishing by the weight of substantial, reliable and probative evidence a causal relationship
between her claimed disabilities for the claimed hours on September 27, October 24 and 25 and
February 3 and 4, 2006.
Appellant has not submitted medical evidence sufficient to establish her disability from
work on these dates. Dr. Angeloni’s brief statements that appellant was “unable to work” or was
under his care on these dates are not sufficient in that they do not link appellant’s inability to
19

John E. Cannon, 55 ECAB 585, 589 (2004).

20

5 U.S.C. §§ 8101-8193.

21

Thomas M. Petroski, 53 ECAB 484 (2002).

22

Debra A. Kirk-Littleton, 41 ECAB 703 (1990).

23

Fereidoon Kharabi, 52 ECAB 291 (2001).

24

Alfredo Rodriguez, 47 ECAB 437 (1996).

25

Fereidoon Kharabi, supra note 23.

7

work on these dates to the stated accepted conditions nor do they constitute rationalized medical
opinions. The Board has held that medical conclusions unsupported by rationale are of little
probative value.26 Accordingly, appellant has not established that he is entitled to compensation
for the aforementioned dates.
CONCLUSION
The Board finds that the Office improperly denied appellant’s claim for a schedule award
and remands this case for the issuance of a schedule award for a six percent impairment of the
right upper extremity and a five percent impairment of the left upper extremity. The Board
further finds that the Office properly denied appellant’s claim for intermittent periods of
disability.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 28, 2006 is reversed, and this case is remanded for the
issuance of a schedule award in accordance with this opinion. The decisions of the Office dated
August 7, July 10, April 6 and March 1, 2006 are affirmed.
Issued: May 22, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

26

Willa M. Frazier, 55 ECAB 379, 384 (2004).

8

